223 Md. 638 (1960)
161 A.2d 456
ROBERTS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[App. No. 5, September Term, 1960 (Adv.).]
Court of Appeals of Maryland.
Decided June 14, 1960.
*639 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
Petitioner's application for leave to appeal under the Post Conviction Procedure Act is denied for the reasons set forth by the court below. Petitioner's contentions challenge the sufficiency of the evidence and the legality of the arrest and are not available to him in this proceeding.
Application denied.